Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 & 6-20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a film material, comprising: a base material and a functional film layer arranged on the base material which are independent from a display substrate, wherein the base material and the functional film layer both comprise an active region and an auxiliary region surrounding the active region, the functional film layer covers the active region of the base material, an orthogonal projection of the active region of the functional film layer on the base material coincides with the active region of the base material, and the functional film layer does not completely cover the auxiliary region of the base material; and an orthogonal projection of the functional film layer on the base material does not extend beyond the base material, at least one corner portion of the auxiliary region is provided with a notch portion.

The most relevant prior art reference due to Kitagawa et al. (Pub. No.: US 2012/0055622 A1) substantially discloses a film material, comprising:					a base material (Par. 0342; Fig. 12 – liquid crystal display panel 301 could be considered as the base material), and									Par. 0342; Fig. 12 –  protective layer 304 could be considered as the functional film),   					wherein the base material and the functional film layer both comprise an active region and an auxiliary region surrounding the active region, the functional film layer covers the active region of the base material, an orthogonal projection of the active region of the functional film layer on the base material coincides with the active region of the base material, and the functional film layer does not completely cover the auxiliary region of the base material (Par. 0342; Fig. 12 –  liquid crystal display panel 301, which has been considered as the base material by the Examiner, is known to have a pixel area or display area and a peripheral area or non-display area; the display area could be equated to the active region of the instant claim and the non-display area corresponding to panel 301 could be equated to the auxiliary region of the instant claim; similarly, at least under BRI, it could be assumed that the protective film 304 which has been equated to the functional film layer of the instant claim completely covers the active area (the display area) and at least a little bit of the auxiliary region (the non-display area) in order to make sure that the entirety of the active region has been covered by the functional film; it could be clearly seen from Fig. 12 that the functional film layer 304 does not completely cover the auxiliary region (the non-display area) of the base material 301); and 		an orthogonal projection of the functional film layer on the base material does not extend beyond the base material (Fig. 12b). 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be 

Regarding Claims 2-4 & 6-20: these claims are allowed because of their dependency status from claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

03/29/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812